DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-18, 21, 27, 28, 30, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wooley et al. (US 2008/0243079 A1) in view of Weinstein et al. (US 2006/0208695 A1).
With regard to claims 16-18 and 21, Wooley et al. teach an infusion pump assembly comprising: an enclosure (Fig. 1 space within 10); a pump positioned at least partially within the enclosure and configured to effectuate the dispensing of infusible fluid (Fig. 1 member 36); a processor positioned at least partially within the enclosure and operatively coupled to an input system, the processor configured to receive an input signal from the input system and to control the pump (Fig. 1 member 38, [0019]); and a removable cover configured to releasably engage the enclosure receiving a terminal of a removable power supply (Fig. 1 cover below the spring below battery 40), and enabling an electrical contact with the terminal (Fig. 1 the cover necessarily includes a conductor to establish electrical contact with the battery for the battery to function, this electrically couples the cover to the conductor on the interior wall of the power supply cavity at the opposite battery terminal); wherein a combination of the removable cover and at least a portion of the enclosure define a power supply cavity for receiving the removable power supply and electrically coupling the removable power supply to the processor (Fig. 1).  Wooley et al. teach a device substantially as claimed but do not disclose an insulator defining a recess for receiving the terminal.  However, Weinstein et al. teach using an insulator ring for receiving a battery terminal which is beneficial in prevent the battery from contacting other electrical sources (Figs. 1 and 2 member 26 receives 76, [0030]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an insulator in Wooley et al. as in Weinstein et al. as this would ensure the desired electrical connection and yield the same predictable result.  
With regard to claims 27, 28, 30, and 31, Wooley et al. teach an infusion pump assembly comprising: an enclosure (Fig. 1 space within 10); a pump positioned at least partially within the enclosure and configured to effectuate the dispensing of infusible fluid (Fig. 1 member 36); a processor positioned at least partially within the enclosure and operatively coupled to an input system, the processor configured to receive an input signal from the input system and to control the pump (Fig. 1 member 38, [0019]); and a removable cover configured to releasably engage the enclosure (Fig. 1 cover below the spring below battery 40), the removable cover including a first twist lock having at least one tab (Fig.1, see the illustrated threaded connection the first twist lock would be the protruding portion of the thread that extends from the cover) a recess for receiving a terminal of a removable power supply and enabling an electrical contact with the terminal (Fig. 1 the cover necessarily includes a conductor to establish electrical contact with the battery for the battery to function, this electrically couples the cover to the conductor on the interior wall of the power supply cavity at the opposite battery terminal), wherein a combination of the removable cover and at least a portion of the enclosure define a power supply cavity configured to allow removable insertion of the removable power supply (Fig. 1), and wherein the enclosure includes a second twist lock having at least one slot configured to releasably engage the at least one tab of the first twist lock and effectuate the releasable engagement of the removable cover and the enclosure (Fig. 1, see the illustrated threaded connection the second twist lock would be the grooved portion of the thread that is within the enclosure and receive the first part of the twist lock of the cover).  Wooley et al. teach a device substantially as claimed but do not disclose an insulator defining a recess for receiving the terminal.  However, Weinstein et al. teach using an insulator ring for receiving a battery terminal which is beneficial in prevent the battery from contacting other electrical sources (Figs. 1 and 2 member 26 receives 76, [0030]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an insulator in Wooley et al. as in Weinstein et al. as this would ensure the desired electrical connection and yield the same predictable result.  

Claims 19, 20, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wooley et al. (US 2008/0243079 A1) in view of Weinstein et al. (US 2006/0208695 A1) as applied to claims 16 and 27 above, and further in view of Etter et al. (US 2007/0178776 A1).
With regard to claims 19, 20, and 29, Wooley et al. shows a cover to seal the enclosure but does not specifically teach using an o-ring.  However, Etter et al. teach using a sealing ring with a screw on cap which covers a power source compartment to provide a water-proof seal to prevent moisture from short-circuiting the power source ([0032], Fig. 5 ring 26).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a water-proof sealing ring with the cover of Wooley et al. as Etter et al. teach this is beneficial for preventing the power source from short circuiting.

Claims 22-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wooley et al. (US 2008/0243079 A1) in view of Weinstein et al. (US 2006/0208695 A1) and Etter et al. (US 2007/0178776 A1).
With regard to claims 22-26, Wooley et al. teach an infusion pump assembly comprising: an enclosure (Fig. 1 space within 10); a pump positioned at least partially within the enclosure and configured to effectuate the dispensing of infusible fluid (Fig. 1 member 36); a processor positioned at least partially within the enclosure and operatively coupled to an input system, the processor configured to receive an input signal from the input system and to control the pump (Fig. 1 member 38, [0019]); and a removable cover configured to releasably engage the enclosure, the removable cover including a recess for receiving a terminal of a removable power supply (Fig. 1 cover below the spring below battery 40) and enabling an electrical contact with the terminal Fig. 1 the cover necessarily includes a conductor to establish electrical contact with the battery for the battery to function, this electrically couples the cover to the conductor on the interior wall of the power supply cavity at the opposite battery terminal), wherein a combination of the removable cover and at least a portion of the enclosure define a power supply cavity to receive the removable power supply, electrically coupling the removable power supply to the processor (Fig. 1), the power supply cavity defining an access opening that is covered by the removable cover when engaged with the enclosure (Fig. 1).  Wooley et al. teach a device substantially as claimed but do not disclose an insulator defining a recess for receiving the terminal.  However, Weinstein et al. teach using an insulator ring for receiving a battery terminal which is beneficial in prevent the battery from contacting other electrical sources (Figs. 1 and 2 member 26 receives 76, [0030]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an insulator in Wooley et al. as in Weinstein et al. as this would ensure the desired electrical connection and yield the same predictable result.  
Wooley et al. shows a cover to seal the enclosure but does not specifically teach using an o-ring.  However, Etter et al. teach using a sealing ring with a screw on cap which covers a power source compartment to provide a water-proof seal to prevent moisture from short-circuiting the power source ([0032], Fig. 5 ring 26).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a water-proof sealing ring around the opening with the cover of Wooley et al. as Etter et al. teach this is beneficial for preventing the power source from short circuiting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 17- 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,765,800 in view of Weinstein et al. (US 2006/0208695 A1). The claims of the patent are more specific and teach each limitation of the instant claims except for an insulator.  However, Weinstein et al. teach using an insulator ring for receiving a battery terminal which is beneficial in prevent the battery from contacting other electrical sources (Figs. 1 and 2 member 26 receives 76, [0030]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an insulator in as in Weinstein et al. as this would ensure the desired electrical connection and yield the same predictable result.  Regarding claim 29, corresponding claim 12 and its dependents of the patent do not teach a water-tight seal.  However, Etter et al. teach using a sealing ring with a screw on cap which covers a power source compartment to provide a water-proof seal to prevent moisture from short-circuiting the power source ([0032], Fig. 5 ring 26).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a water-proof sealing ring around the opening with the cover of as Etter et al. teach this is beneficial for preventing the power source from short circuiting.

Claims 17-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,168,336 in view of Weinstein et al. (US 2006/0208695 A1). The claims of the patent are more specific and teach each limitation of the instant claims except for an insulator.  However, Weinstein et al. teach using an insulator ring for receiving a battery terminal which is beneficial in prevent the battery from contacting other electrical sources (Figs. 1 and 2 member 26 receives 76, [0030]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an insulator in as in Weinstein et al. as this would ensure the desired electrical connection and yield the same predictable result.  the instant claims except for an insulator.  However, Weinstein et al. teach using an insulator ring for receiving a battery terminal which is beneficial in prevent the battery from contacting other electrical sources (Figs. 1 and 2 member 26 receives 76, [0030]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an insulator in as in Weinstein et al. as this would ensure the desired electrical connection and yield the same predictable result.  Regarding claim 29, corresponding claim 12 and its dependents of the patent do not teach a water-tight seal.  However, Etter et al. teach using a sealing ring with a screw on cap which covers a power source compartment to provide a water-proof seal to prevent moisture from short-circuiting the power source ([0032], Fig. 5 ring 26).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a water-proof sealing ring around the opening with the cover of as Etter et al. teach this is beneficial for preventing the power source from short circuiting.

Claims 17-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,414,536 in view of Weinstein et al. (US 2006/0208695 A1). The claims of the patent are more specific and teach each limitation of the instant claims except for an insulator.  However, Weinstein et al. teach using an insulator ring for receiving a battery terminal which is beneficial in prevent the battery from contacting other electrical sources (Figs. 1 and 2 member 26 receives 76, [0030]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an insulator in as in Weinstein et al. as this would ensure the desired electrical connection and yield the same predictable result.  the instant claims except for an insulator.  However, Weinstein et al. teach using an insulator ring for receiving a battery terminal which is beneficial in prevent the battery from contacting other electrical sources (Figs. 1 and 2 member 26 receives 76, [0030]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an insulator in as in Weinstein et al. as this would ensure the desired electrical connection and yield the same predictable result.  Regarding claim 29, corresponding claim 12 and its dependents of the patent do not teach a water-tight seal.  However, Etter et al. teach using a sealing ring with a screw on cap which covers a power source compartment to provide a water-proof seal to prevent moisture from short-circuiting the power source ([0032], Fig. 5 ring 26).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a water-proof sealing ring around the opening with the cover of as Etter et al. teach this is beneficial for preventing the power source from short circuiting.

Claims 17-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,016,789 in view of Weinstein et al. (US 2006/0208695 A1). The claims of the patent are more specific and teach each limitation of the instant claims except for an insulator.  However, Weinstein et al. teach using an insulator ring for receiving a battery terminal which is beneficial in prevent the battery from contacting other electrical sources (Figs. 1 and 2 member 26 receives 76, [0030]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an insulator in as in Weinstein et al. as this would ensure the desired electrical connection and yield the same predictable result.  the instant claims except for an insulator.  However, Weinstein et al. teach using an insulator ring for receiving a battery terminal which is beneficial in prevent the battery from contacting other electrical sources (Figs. 1 and 2 member 26 receives 76, [0030]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an insulator in as in Weinstein et al. as this would ensure the desired electrical connection and yield the same predictable result.  Regarding claim 29, corresponding claim 12 and its dependents of the patent do not teach a water-tight seal.  However, Etter et al. teach using a sealing ring with a screw on cap which covers a power source compartment to provide a water-proof seal to prevent moisture from short-circuiting the power source ([0032], Fig. 5 ring 26).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a water-proof sealing ring around the opening with the cover of as Etter et al. teach this is beneficial for preventing the power source from short circuiting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohara et al. (US 4,468,439) teach insulating a battery cavity and having chamber shaped such that the batteries may only be inserted in a particular direction to ensure the proper circuit (abstract, Col. 4 lines 34-37 and 57-61).  La Rue Jr. (US 3,887,393) discloses a battery compartment which prevents electrical connection when batteries are inserted incorrectly (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783